Citation Nr: 0112716	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from January 1942 to November 
1945.  He died in September 1998 while an inpatient at the 
Beatrice Community Hospital, Beatrice, Nebraska.  The 
terminal hospital records are not in the claims folder.

The death certificate reflects the immediate cause of death 
was respiratory arrest due to or as a consequence of 
carcinoma of the lungs and chronic obstructive pulmonary 
disease.  Significant conditions listed as contributing to 
death, but not related, were listed as congestive heart 
failure, colon cancer, and hypertension.  An autopsy was 
performed, but the report of the autopsy is not of record.  

In June 1985 the veteran was hospitalized at the Bryan 
Memorial Hospital, Lincoln, Nebraska, for suspected carcinoma 
of the left lower lobe.  He underwent left thoracotomy and 
left lower lobectomy.  Needle biopsy of the large pulmonary 
mass found at surgery was carried out and frozen section 
showed squamous cell carcinoma of the lung.  Following 
removal of the left lower lobe, two sections from the 
bronchial line of resection were submitted for pathological 
review.  These sections showed squamous cell carcinoma with 
the bronchial margin of resection show[ing] mild squamous 
metaplasia which is not atypical.  

The evidence of record does not indicate the presence or 
absence of asbestos fibers.  Hopefully, other evidence which 
has not yet been associated with the claims folder would 
resolve the mystery.

The undersigned notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000), which had held that VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In view of the foregoing, the case is REMANDED for the 
following:

1.  The appellant should be contacted and 
asked to identify the names, addressed, 
and approximate dates of treatment for 
all VA and private health-care providers 
who may possess additional records 
pertaining to treatment of the veteran, 
particularly covering the time leading up 
to his death on September 5, 1998.  After 
securing any necessary authorization from 
the appellant, the RO should attempt to 
obtain copies of any treatment records 
identified, which have not already been 
associated with the claims file.  Any 
efforts to obtain the records must be 
documented in the claims file.  Any 
records received should be associated 
with the claims folder.  Of particular 
interest are (1) the terminal hospital 
records from the Beatrice Community 
Hospital, Beatrice, Nebraska, dated in 
September 1998; (2) the autopsy protocol 
including pathology materials (slides), 
presumably dated in September 1998; and 
finally, (3) the complete pathology 
report containing the description of the 
left lower lobe, both gross and 
microscopic performed at the Bryan 
Memorial Hospital, Lincoln, Nebraska, in 
June of 1985.  Any records received 
should be associated with the claims 
folder.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in the VCAA are 
fully complied with and satisfied.  

Thereafter, if the benefit sought on appeal remains denied, 
the appellant and her representative should be provided with 
a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and the applicable law and regulations considered 
pertinent to the issue on appeal.  An appropriate period of 
time for response should be allowed.  Then, the case should 
be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



